Per Curiam.
Respondent was admitted to the practice of law by this Court in 1981. He had practiced in New Jersey where he was admitted in 1967.
The Supreme Court of New Jersey, by order dated April 29, 2005 (In re Marra, 183 NJ 260, 872 A2d 1050 [2005]), suspended respondent for a period of three years for practicing law while suspended, engaging in deceit or misrepresentation, and conduct prejudicial to the administration of justice.
Petitioner moves for an order imposing reciprocal discipline *1118(see 22 NYCRR 806.19). Respondent has filed an affidavit setting forth mitigating factors and has appeared before the Court. The facts of the petition are not in dispute and we therefore grant the motion by petitioner for the imposition of reciprocal discipline and suspend respondent for three years, retroactive to April 29, 2005, the date of the suspension in New Jersey.
Cardona, EJ., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion for reciprocal discipline is granted; and it is further ordered that respondent is suspended from the practice of law for a period of three years, effective immediately, retroactive to April 29, 2005, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).